             Case 3:17-cv-00918-AA     Document 68                    Filed 08/05/19   Page 1 of 4




Michael McShane (admitted pro hac vice)
Email: mmcshane@audetlaw.com
S. Clinton Woods (admitted pro hac vice)
Email: cwoods@audetlaw.com
AUDET & PARTNERS, LLP
711 Van Ness Ave, Suite 500
San Francisco CA 94102
Telephone:    (415) 568-2555
Facsimile:    (415) 568-2556

Steve D. Larson, OSB No. 863540
Email: slarson@stollberne.com
STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
209 SW Oak Street, Suite 500
Portland, OR 97204
Telephone:    (503) 227-1600
Facsimile:    (503) 227-6840



[Additional counsel listed on signature page]

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

ROBERT TORCH, on behalf of himself and                   Case No. 3:17-cv-00918-AA
all others similarly situated,
Plaintiff,

v.                                                       PLAINTIFF’S SUPPLEMENT TO THE
                                                         JOINT STATEMENT RE STATUS OF
WINDSOR SURRY COMPANY, d/b/a                             SETTLEMENT DISCUSSIONS
WINDSORONE; WINDSOR WILLITS
COMPANY, d/b/a WINDSOR MILL; and
WINDSOR HOLDING COMPANY

Defendants.




             Page 1 - PLAINTIFF’S SUPPLEMENT TO THE JOINT STATEMENT
                                           AUDET & PARTNERS, LLP
                                           711 Van Ness Ave, Suite 500
                                             San Francisco CA 94102
                                      TEL. (415) 568-2555 FAX (415) 568-2556
           Case 3:17-cv-00918-AA        Document 68                    Filed 08/05/19   Page 2 of 4




       NOW COME the Plaintiffs, by and through counsel, and respectfully submit Plaintiffs’

Supplement To The Joint Statement Regarding Status of Settlement Discussions, stating as

follows:

       On or about August 2, 2019, the Parties submitted to this Court the aforementioned Joint

Statement (ECF No. 66). Thereafter, on August 5, 2019, the Windsor Defendants unilaterally

resubmitted a Joint Statement (ECF No. 67), purportedly to correct an allegedly inaccurate

statement in the original August 2, 2019 submission. The statement at issue relates a scheduled

June 20, 2019 mediation which was cancelled.

       For the record, the Plaintiffs state unequivocally that their portion of the August 2, 2019,

Joint Statement was entirely accurate and truthful. The Plaintiffs, through their counsel, made it

clear to the Windsor’s counsel that the June 20, 2019 mediation was not cancelled at the

Plaintiffs’ request. In fact, Plaintiffs’ counsel provided Windsor counsel with a copy of an email

from the mediator expressly stating that the mediator cancelled the mediation because Windsor

had failed to provide a written or any other response to the Plaintiffs’ June 7, 2019, offer of

settlement. The mediator felt a mediation would be an “exercise in frustration” given the

Windsor Defendants’ lack of a response. As this written communication was provided by the

mediator as part of the settlement process, the undersigned counsel requests that if reviewing

said communication becomes necessary, that counsel are allowed to present it to the Court in

camera or under seal.

       Finally, the undersigned counsel can confirm that the first time he heard of the mediation

being cancelled was on June 18, 2019. Plaintiffs’ counsel telephoned the mediator because the

Plaintiffs had not heard from the Defendants and the mediation was scheduled to commence in

less than 48 hours. Specifically, one of the Plaintiffs’ counsel, Charles Schaffer, was scheduled


           Page 2 - PLAINTIFF’S SUPPLEMENT TO THE JOINT STATEMENT
                                            AUDET & PARTNERS, LLP
                                            711 Van Ness Ave, Suite 500
                                              San Francisco CA 94102
                                       TEL. (415) 568-2555 FAX (415) 568-2556
          Case 3:17-cv-00918-AA          Document 68                    Filed 08/05/19   Page 3 of 4




to fly the next day (June 19) from Philadelphia to San Francisco to attend the mediation the

following morning. Counsel contacted the mediator to make sure this was not going to be a

wasted trip. It was then that Plaintiffs’ counsel was told for the first and only time that the

mediation was cancelled. Plaintiffs’ counsel are ready and willing to submit Declarations

confirming the aforementioned conversation, the existence of conversations on June 18 between

Plaintiffs’ counsel expressing their exasperation about the last minute cancellation, and can also

provide a documentary record of the last minute cancellation of the above mentioned travel

arrangements.

        While counsel herein would usually never even think to trouble the Court with this sort of

“he said she said” back-and-forth, the Windsor entities have plainly concluded that somehow

attributing the cancellation of the mediation to the Plaintiffs will persuade this Court that

continuing the stay is appropriate. For this reason, the undersigned want to a make it abundantly

clear that Windsor Defendants’ statement that the Plaintiffs cancelled the mediation is not true,

and that Plaintiffs’s counsel did not make a false statement to this Court as part of the August 2,

2019 filing.

        Respectfully Submitted

        DATED this 5th day of August, 2019.

      AUDET & PARTNERS, LLP


By:      /s/ Michael McShane
      Michael McShane (pro hac vice)
      S. Clinton Woods (pro hac vice)
      711 Van Ness Avenue, Suite 500
      San Francisco CA 94102
      Telephone:        (415) 568-2555
      Facsimile: (415) 568-2556
      mmcshane@audetlaw.com
      cwoods@audetlaw.com
           Page 3 - PLAINTIFF’S SUPPLEMENT TO THE JOINT STATEMENT
                                             AUDET & PARTNERS, LLP
                                             711 Van Ness Ave, Suite 500
                                               San Francisco CA 94102
                                        TEL. (415) 568-2555 FAX (415) 568-2556
     Case 3:17-cv-00918-AA       Document 68                    Filed 08/05/19   Page 4 of 4




-and-

Steve D. Larson, OSB No. 863540
STOLL STOLL BERNE LOKTING &
SHLACHTER P.C.
209 SW Oak Street, Suite 500
Portland, OR 97204
Telephone:        (503) 227-1600
Facsimile:        (503) 227-6840
Email:     slarson@stollberne.com
-and-

Shawn J. Wanta (pro hac vice)
BAILLON THOME JOZWIAK &
WANTA LLP
100 South Fifth Street, Suite 1200
Minneapolis, MN 55402
Telephone:       (612) 252-3570
sjwanta@baillonthome.com

-and-

Charles E. Schaffer (pro hac vice)
LEVIN FISHBEIN, SEDRAN &
BERMAN
510 Walnut Street, Suite 500
Philadelphia, PA 19106
Telephone:       (877) 882-1011
Email:    cschaffer@lfsblaw.com

Attorneys for Plaintiff




        Page 4 - PLAINTIFF’S SUPPLEMENT TO THE JOINT STATEMENT
                                     AUDET & PARTNERS, LLP
                                     711 Van Ness Ave, Suite 500
                                       San Francisco CA 94102
                                TEL. (415) 568-2555 FAX (415) 568-2556
